After telling the jury that railway companies in this state "are required by law to keep their passenger waiting rooms warm for a period of one hour before and after the departure of their passenger trains," and to keep their depots, "while open and in use for the accommodation of the public, sufficiently heated when necessary to be reasonably comfortable to people in ordinary condition and state of health," the court below instructed the jury to find for Mrs. Williams, other conditions concurring, if they believed —
"that after the expiration of one hour from the time of the arrival of the trains from Leonard upon which the plaintiff had come to Celeste the Gulf, Colorado  Santa Fé Railway Company kept said depot open for the accommodation of the public until its train arrived at or about 9.30 p. m., and that the *Page 554 
plaintiff upon her arrival at Celeste went into and during said time remained in said depot, and further believe that it was cold and chilly in said depot, and further believe from the evidence that the agent of the Gulf, Colorado  Santa Fé Railway Company in charge of said depot during said time failed to keep the passenger waiting room in said depot warm for one hour before the arrival of the train at 9:20 p. m. going to or by Pecan Gap, Tex., and that as a proximate result of such failure, if there was such failure, the plaintiff was exposed to cold which proximately caused her to suffer the injuries, or any of them, described in her petition in this cause, or, if you find from a preponderance of the evidence that prior to one hour before the arrival of the train from Pecan Gap, and while the plaintiff was waiting in the waiting room of said depot for the arrival of said train, that it was cold and chilly in said waiting room, and believe that the agent of the Gulf, Colorado,  Santa Fé Railway Company in charge of said depot failed to keep said depot so heated as to be reasonably warm and comfortable to people in an ordinary condition and state of health, and that as a proximate result of said failure, if there was such failure, the plaintiff was exposed to cold, became chilly and contracted a cold and was proximately caused to be afflicted in all or any of the ways alleged in her petition."
Appellant's contention that the instructions referred to were erroneous presents the principal question made by the assignments in its brief. As we understand it, the contention is predicated on testimony which would have supported a finding that the waiting room, because of the state of the weather, was comfortably warm without artificial heat therein, and on the view that appellant owed no other duty to Mrs. Williams than to use care to keep the room warm during the hour before the arrival of the train she was to take for Pecan Gap. It is on that view, it seems, that appellant urges it was error to instruct the jury to find for Mrs. Williams, other conditions concurring, if they believe it kept its depot open for the accommodation of the public during the four or five hours intervening between the arrival at Celeste of the train she traveled there on and the departure from Celeste of the train she left there on. And it is on that view, also, it seems, that appellant urges it was error to refuse its request to the court to instruct the jury to find for it, notwithstanding they believed it did not have a fire in the waiting room upon the occasion in question, unless they further believed —
"such failure was negligence; that is, that a person of ordinary prudence, taking into consideration the temperature and weather conditions at that time would have had a fire."
We think the contention should be overruled. The act of 1891 (Gen. Laws, p. 29; Vernon's Sayles' Ann.Civ.St. 1914, art. 6591) made it appellant's duty to keep the waiting room open and warm "for a time not less than one hour before the arrival and after the departure of all trains carrying passengers" on its railroad; and the act of 1911 (Gen. Laws, p. 173; Vernon's Sayles' Ann.Civ.St. 1914, art. 4553a, rule 52) made it appellant's duty, while its depot was "in use for the accommodation of the public," to have same "properly ventilated, and, if necessary heated."
Appellant argues that the last-mentioned statute, when construed in connection with the one first mentioned, did not impose a duty on it to keep its depot "properly ventilated, and, if necessary, heated," at any other time than during the hour after the arrival and the hour before the departure of its trains. But clearly, we think, the argument is not sound. The requirement of the act of 1891 was that the depot should be kept open and warm for at least one hour after the arrival and one hour before the departure of a train. The requirement of the act of 1911 was, not that the depot should be kept open at all, but that, if it was for the purpose stated, it should be properly ventilated, and, if necessary, heated.
When the purpose of the act of 1911 is kept in mind, to wit, the preservation of the public health, it is plain, we think, that the intent of the Legislature was to require railroad companies to keep their depots ventilated, and, if necessary, warm, not only one hour after the arrival and one hour before the departure of a train, but at all times when the depots were "in use for the accommodation of the public." We are of the opinion, therefore, that the court below did not err when he instructed the jury to find for Mrs. Williams, other conditions concurring, if they believed appellant did not keep the depot heated while she was waiting therein for the train for Pecan Gap.
And we are of the opinion, also, that the court did not err when he refused the special charge requested by appellant. If the waiting room was comfortably warm without artificial heat, of course no duty with respect to it rested upon appellant; but if it was not comfortably warm, then the duty rested upon appellant, not to use care to do so, but to make it comfortably warm. It was on this theory, as we understand it, that the court instructed the jury as he did and refused to instruct them as requested by appellant. The jury were not authorized by the instructions given them to find for Mrs. Williams unless they believed from the evidence that it was "cold and chilly" in the waiting room. If the room was in that condition, then we think the duty on the part of appellant to make it warm was an absolute one. Railway Co. v. Faulkner (Tex. Civ. App.) 194 S.W. 651. The holding in the case cited that failure to comply with requirements of the statute is negligence per se seems to be in conflict with that in Railway Co. v. Turner (Tex. Civ. App.) *Page 555 93 S.W. 195, but we think it is correct, and that so far as the holding in the Turner Case is to the contrary it is incorrect.
Mrs. Williams having testified as a witness that her health had not been good for several years, that she "was passing through the change of life and was unwell at the time she took the trip," appellant requested the court to instruct the jury to find for it if they believed —
"a person of ordinary prudence in her condition at that time would not have undertaken a trip at that time of the year, and under the circumstances and conditions surrounding her at the time; that is, that her taking the trip and exposing herself in the manner in which she did, was negligence upon her part, which proximately caused or contributed to cause her illness and injuries, if any."
And appellant complains because the court refused its request. We do not think the testimony pointed out in appellant's brief and relied upon to support its complaint presented an issue of negligence on the part of Mrs. Williams in the respect covered by the refused charge, and overrule the contention, as we do the contention with reference to the refusal of the court to give the charge appellant requested with reference to contributory negligence on the part of Mrs. Williams in other respects. The instructions contained in the refused charge last referred to were embraced substantially in the court's main charge to the Jury.
Many of the assignments in appellant's brief are based on rulings of the trial court with reference to the pleadings and to the admission and rejection of testimony. We have considered the contentions urged under these assignments, and are of the opinion none of them should be sustained.
The judgment is affirmed.